Page, J.
This is a motion by the plaintiff for an interlocutory judgment upon the pleadings, under section 54F of the Oode of 'Civil Procedure. Objection is made by the defendant that 'the judgment contemplated by that section is a final and'not -an interlocutory one. I find nothing in the section nor in the purposes sought to he served by the section that would thus limit its application. “A judgment is either interlocutory or the final determination of the rights of the *338parties.” Code Civ. Pro., § 1200. Therefore, had the Legislature intended to thus limit the section, the word “ final ” would have been inserted before the word “ judgment.”
Any judgment, for which, upon the pleadings, -a party would he entitled to move upon a trial, can he made at Special Term, Bart One. The sole question to- he determined is whether, taking the allegations of the complaint, admitted by the answer, the plaintiff is entitled to -a judgment. If there is a single material allegation -controverted •by the an-s-wer th-at would. -have to be determined before plaintiff could have an interlocutory judgment, the motion must be -denied. There can be no tri-al had under this -section, and plaintiff’s proposed finding recites, properly, •that “ this cause -having been brought on upon a motion.”
I have carefully read the pleadings and find that the only material allegations of the complaint that are denied raise issues that are properly to be -determined upon -an accounting, and not in -any way material to the question as to whether plaintiff should have an interlocutory judgment for -an accounting, and that the -admitted facts entitle plaintiff to such interlocutory judgment. The finding will he settled in accordance with -the -changes th-at I h-ave indicated on plaintiff’s proposed findings. All questions -as to costs and allowances must be reserved for final judgment.
Motion granted. An interlocutory judgment for plain- • tiff as indicated. If the -attorneys can agree upon -a referee, a stipulation should he filed upon the settlement of the order, 'otherwise the court will appoint.
Ordered -accordingly.